Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 34-53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vysogorets et al. (US Publication Number: 2010/0199089 A1).
As per claim 34, Vysogorets et al. teaches a computer-implemented method, comprising: receiving a user request to include account data describing a user account at an account provider, in an interface, the user account being associated with a user ([0155], [0160] and [0168]; Figure 9); redirecting the user to a first webpage associated with the account provider, wherein the user inputs into the first webpage login credentials for accessing the user account ([0074], [0098] and [0161]); in response to the user inputting into the first webpage login credentials for accessing the user account, receiving, from the account provider, an access token other than the login credentials for accessing the user account, the access token identifying the user, wherein, for the user account associated with the account provider, the access token is associated with a consumer key that is configured to identify an aggregation server system to the account provider ([0074], [0098], [0158], and [0161]; Figures 3-5); transmitting, from the 
As per claim 35, Vysogorets et al. teaches the method of claim 34 described above. Vysogorets et al. teaches wherein transmitting the request to access the user account comprises providing the access token and the consumer key to a second webpage associated with the account provider ([0074], [0098], [0158], and [0161]; Figures 3-5).  
As per claim 36, Vysogorets et al. teaches the method of claim 35 described above. Vysogorets et al. teaches wherein the access token is configured to permit obtaining account data for a specified time period ([0080], [0145], and [0154]; Figures 4-9).  
As per claim 37, Vysogorets et al. teaches the method of claim 36 described above. Vysogorets et al. teaches further comprising: determining that the specified time period has elapsed [0080], [0145], and [0154]; Figures 4-9); in response to determining that the specified time period has elapsed, redirecting the user to a first webpage associated with the account provider, wherein the user inputs into the first webpage login credentials for accessing the user account ([0033], [0071] and [0074]; Figures 3-9); in response to the user inputting into the first webpage login credentials for accessing the user account, receiving, from the account provider, a second access token for accessing the user account ([0033], [0071] and [0074]; Figures 3-9); and storing the second access token for use in aggregating the account data describing the user account ([0033], [0071] and [0074]; Figures 3-9).  
the method of claim 34 described above. Vysogorets et al. teaches wherein the consumer key is used in accessing accounts of the account provider and cannot be used in accessing accounts of a different account provider ([0033], [0071], [0074] and [0076]; Figures 3-9).  
As per claim 39, Vysogorets et al. teaches the method of claim 38 described above. Vysogorets et al. teaches further comprising transmitting, from the aggregation server system, a request to access another user account, wherein the request comprises another access token and the consumer key ([0033], [0075], [0076] and [0158]; Figures 3-9).  
As per claim 40, Vysogorets et al. teaches the method of claim 34 described above. Vysogorets et al. teaches wherein the access token is invalidated when the user changes the login credentials for accessing the user account ([0040]-[0041], [0102], [0155]).  
As per claim 41, Vysogorets et al. teaches the method of claim 34 described above. Vysogorets et al. teaches wherein the access token is invalidated when login credentials for accessing the user account expire ([0040]-[0041], [0102], and [0155]).   
As per claim 42, Vysogorets et al. teaches the method of claim 34 described above. Vysogorets et al. teaches wherein the access token is configured to limit a level of access within the user account ([0033], [0041], [0102], and [0165]).  
As per claim 43, Vysogorets et al. teaches the method of claim 34 described above. Vysogorets et al. teaches wherein the access token is configured to restrict types of data that are accessible to the user ([0040]-[0041], [0165], and [0167]).  
As per claim 44, claim 44, otherwise styled as non-transient computer storage medium claim, is equivalent to claim 34.  Please see claim 34 rejection described above.

As per claim 46, claim 46, otherwise styled as non-transient computer storage medium claim, is equivalent to claim 36.  Please see claim 36 rejection described above.
As per claim 47, claim 47, otherwise styled as non-transient computer storage medium claim, is equivalent to claim 37.  Please see claim 37 rejection described above.
As per claim 48, claim 48, otherwise styled as non-transient computer storage medium claim, is equivalent to claim 38.  Please see claim 38 rejection described above.
As per claim 49, claim 49, otherwise styled as non-transient computer storage medium claim, is equivalent to claim 39.  Please see claim 39 rejection described above.
As per claim 50, claim 50, otherwise styled as system claim, is equivalent to claim 34.  Please see claim 34 rejection described above.
As per claim 51, claim 51, otherwise styled as system claim, is equivalent to claim 35.  Please see claim 35 rejection described above.
As per claim 52, claim 52, otherwise styled as system claim, is equivalent to claim 39.  Please see claim 39 rejection described above.
As per claim 53, claim 53, otherwise styled as system claim, is equivalent to claim 40.  Please see claim 40 rejection described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697